Exhibit 10.39

 

AMENDMENT NO. 1

To The

PalmSource Services Agreement No. US-6000021

Entered into with Satjiv Chahil

Dated

July 31, 2003

 

This Amendment 1 (“Amendment”) is made as of 9th day of July, 2004 to the
PalmSource Service Agreement (“Agreement”) between Satjiv Chahil (“Contractor”)
and PalmSource”) dated July 31, 2003 (“Effective Date”). The terms as listed
below shall be the only terms amended, all other terms shall remain as define in
the Agreement.

 

WHEREAS, the parties do not wish to negotiate a new contract at this time but do
wish to continue their business relationship based on the terms and conditions
of their original Agreement as modified herein.

 

  1. Section 12.1 entitled Term: Termination shall be amended to read as
follows:

 

       “The term of this Agreement shall commence on signature of this Agreement
and shall terminate on July 31, 2005.”

 

NOW THEREFORE, the parties agree to be bound by the terms of their original
Agreement, except as hereby amended.

 

PalmSource

     

Contractor

Signature:  

/s/ DAVID NAGEL

      Signature:  

/s/ SATJIV S. CHAHIL

Printed Name:  

David C. Nagel

      Printed Name:  

Satjiv S. Chahil

Title:  

CEO

      Title:  

CEO – CHAHIL.COM

Date:  

8/2/04

      Date:   7/20/04